Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 04/01/2022.
Claims 21-24, 26-31, 33-42 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for manipulating screen objects utilizing multiband regions of influence; wherein positioning a reference point of an object within a particular band invokes a particular functionality or operation related to said band.
The closest prior art, as previously  and currently recited, Zia is directed to a method/system for aiding a first end-user (e.g., a room designer) with the selection and placement of objects (e.g., images of home furnishing and related products) in an augmented reality scene that is being, or has been, generated via a mobile computing device that is remote from the first end-user.
MacInnes is directed to a method/system for importing a three-dimensional (3D) object into a 3D scene to generate a composite and manipulating the 3D object with the composite. 
Arrasvuori is directed to a method/system for facilitating shopping comprising a graphical representation of a scene of a local environment  and graphical object data that enables a three-dimensional representation of object to be rendered on the mobile device is obtained via the network in response to a shopping selection.
Dai et al., “Virtual Housing Design Experience Platform,” is directed to a method/system for method for generating virtual house permits intuitive and precise interaction in the VR environment.
Cabballer at el., “High Performance Virtual Reality Distributed Electronic Commerce: Application for the Furniture and Ceramics Industries,” is directed to a method for placing the objects and selecting of point of view, and generating very realistic images and the calculations are only made once per scene although the point of view changes. And 
Bonardi et al., “Design and Evaluation of a Graphical iPad Application for Arranging Adaptive Furniture,” is directed to a method designing and arranging adaptive furniture in iPad application. 
However, none of Zia, MacInnes, Arrasvuori, Dai, Cabballer, and Bonardi teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 21, 28, and 34.  For example, none of the cited prior art teaches or suggest the steps of an XR object tracking system communicatively coupled to the at least one hardware processor and configured to generate information indicative of a location of a real-world object that corresponds to a first furniture model in a model of a room; and at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform: generating the XR interface using the model of the room and a plurality of furniture models corresponding to a plurality of pieces of furniture; displaying the furniture model of the plurality of furniture models; identifying, using at least one placement constraint, one or more surfaces in the model of the room on which the first furniture model may be placed and one or more surfaces in the model of the room on which the first furniture model may not be placed; adding the first furniture model to the XR interface by placing the first furniture model on a first surface that meets the at least one placement constraint; displaying the first furniture model placed on the first surface; detecting, via the XR object tracking system, movement of the real-world object using the information indicative of the location of the real-world object; and moving the corresponding first furniture model in the model of the room based on the detected movement of the real-world object.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174